Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicants’ amendment of the claims filed 25 August 2022 has been entered. Applicants’ remarks filed 25 August 2022 are acknowledged.
Claims 1-35 are pending. Claims 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-33 are under examination to the extent they read on the elected species:
A-a) wherein the buffering agent is glycine;
B-a) wherein the stabilizer is lysine monohydrochloride;
C-b) wherein the surfactant is polyoxyl castor oil; and
D-b) wherein the Avelumab has the heavy chain sequence of SEQ ID NO: 2.
Claims 1-5, 7-10, 14, 18 and 22-33 read on the elected species; and claims 6, 11-13, 15-17 and 19-21 are withdrawn as being drawn to a nonelected species.

Claim Objections/Rejections Withdrawn
The objections to claims 22, 29 and 32 for informalities are withdrawn in response to Applicants’ amendment of the claims.
The rejection of claims 1-4, 7-9 and 22-33 under 35 U.S.C. 103, as being unpatentable over Yang et al. (WO 2015/048520 A1, Int'l. Pub. Date: 2 April 2015), in view of Nastri et al. (WO 2013/079174 A1, Int’l. Pub. Date: 6 June 2013), and further in view of Soula et al. (US 2015/0216977 A1, Pub. Date: Aug. 6, 2015), is withdrawn in view of Applicants’ arguments.
The rejection of claims 1-4, 7-10 and 22-33 under 35 U.S.C. 103, as being unpatentable over Yang et al. (WO 2015/048520 A1), in view of Nastri et al. (WO 2013/079174 A1) and Kakuta et al. (EP 1314437 A1, Pub. Date:  28 May 2003), and further in view of Soula et al. (US 2015/0216977 A1), is withdrawn in view of Applicants’ arguments.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 22-33 remain rejected under 35 U.S.C. 103, as being unpatentable over Yang et al. (WO 2015/048520 A1, Int'l. Pub. Date: 2 April 2015), in view of Nastri et al. (WO 2013/079174 A1, Int’l. Pub. Date: 6 June 2013).
Ground of Rejection
Yang teaches a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody, said formulation comprising: (i) an anti-PDL1 monoclonal antibody in a concentration of about 40 mg/ml to about 125 mg/ml (the antibody); (ii) histidine acetate or sodium acetate in a concentration of about 15 mM to about 25 mM (the buffering agent); (iii) sucrose in a concentration of about 60 mM to about 240 mM (the stabilizer); and (iv) polysorbate in a concentration of about 0.005% (w/v) to about 0.06% (w/v) (equivalent to 0.05 mg/mL to 0.6 mg/mL) (the surfactant), wherein the formulation has a pH about 5.0 to about 6.3 (see claims). Yang teaches that the therapeutically effective amount of antibody present in the formulation is determined by taking into account the desired dose volumes and mode of administration, and an exemplary antibody concentration in the formulation may be from about 25 mg/mL to about 150 mg/mL [0237]. Yang teaches that in one embodiment, the buffer is histidine acetate or sodium acetate in an amount of about 20 mM, pH 5.0 [0238], and the polysorbates include polysorbate 80 [0241]. In the Examples, Yang selected sucrose at a concentration of 120 mM as the stabilizer [0269]. Yang further teaches that the formulation is for intravenous (IV) administration and stored in a glass vial [0021] [0022]. 
Yang teaches as set forth above. Yang, however, does not teach wherein the anti-PDL1 monoclonal antibody is Avelumab.
Nastri teaches anti-PDL1 antibodies that can be used for treating cancer (see claims). Nastri teaches an anti-PDL1 antibody, A09-246-2, which is the same as Avelumab (see instant specification at p. 2, lines 22-25), and Nastri showed that this antibody exhibited anti-tumor activities in vivo (p. 63, under section 4.1). Regarding the glycosylation patterns recited in claims 22-28, these characteristics are immaterial to the Avelumab antibody.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formulation taught by Yang to prepare an Avelumab formulation. One of ordinary skill in the art would have been motivated to do so, because Yang teaches preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody, and Nastri teaches the anti-PDL1 antibody Avelumab, which is useful in anti-cancer therapy. Therefore, the combined teachings provide a reasonable expectation of success in making a stable aqueous pharmaceutical formulation of Avelumab.
Regarding the concentration of Avelumab in the formulation, e.g., about 10-20 mg/mL, or 20 mg/mL (claims 3, 9 and 32), given that the level of skill in this art is very high, and that optimizing parameters such as the concentration of an antibody in an aqueous formulation is routine, modifying the concentration of Avelumab to the claimed range or amount would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Also, while Yang does not teach the same concentration ranges or amounts of the excipients, such as the surfactant polysorbate 80 in a concentration of 0.25-0.75 mg/mL, or 0.5 mg/mL, given that the level of skill in this art is very high, and that optimizing parameters such as the concentrations of the excipients in an aqueous antibody formulation is routine, optimizing the concentrations of the excipients, such as the surfactant polysorbate 80, to the claimed ranges or amounts would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Response to Applicants’ Arguments
Applicants argue that Yang provides stable aqueous pharmaceutical formulations comprising an anti-PDL1 antibody but none of those formulations comprised Avelumab. Applicants argue that the amino acid sequences of the 6 CDRs of Yang’s antibody are different from that of Avelumab (citing Lee et al. (Exhibit A)). Applicants argue that at the priority date of this application, it was known in the art that formulating pharmaceutical compositions of proteins was a complex process that required extensive experimentation, and success with one protein could not be reasonably expected to lead to success with another protein (citing Wang et al. (Exhibit B)). Applicants argue that CDR sequence and hydrophobicity can contribute domain stability and determine the propensity of antibodies to aggregate, and formulations that can stabilize one antibody may not work with another antibody with different CDRs (citing Perchiacca and Tessier (Exhibit C); Perchiacca et al. (Exhibit D); Ewert et al. (Exhibit E); and Helms et al. (Exhibit F)). Applicants further argue that the glycosylation of Avelumab affects the solubility and stability of the protein, and the effects of glycosylation patterns cannot be predicted before extensive formulating experiments. Applicants argue that the specification discloses that the glycosylated Avelumab can be stabilized at pH values even below 5.2 without the presence of an antioxidant, despite the presence of many oxidation prone methionine residues in the CDR1 of the heavy chain. Applicants argue that given that Yang’s formulations do not comprise Avelumab, a skilled artisan would not have been motivated to utilize the formulations disclosed in Yang to develop a stable Avelumab formulation with a reasonable expectation of success.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
Yang teaches preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody. While Yang does not teach that the anti-PDL1 monoclonal antibody is Avelumab, Nastri cures this deficiency and teaches the anti-PDL1 antibody Avelumab useful in treatment of cancer. One of ordinary skill in the art would have been motivated to use Yang’s formulation to prepare a stable aqueous pharmaceutical formulation of Avelumab with a reasonable expectation of success. Applicants argue that the amino acid sequences of the 6 CDRs of Yang’s antibody are different from that of Avelumab, however, the overall structures of the both antibodies are highly conserved (i.e., each antibody molecule is composed of two light chains and two heavy chains with intra- and interchain disulfide bridges). Generally, a heavy chain has a length of about 420 amino acids, and a light chain has a length of about 220 amino acids. The total number of residues of 6 CDRs accounts for a small fraction of overall antibody sequence (e.g., the 6 CDRs of Avelumab with 48 residues and the 6 CDRs of Yang’s antibody with 64 residues, based on the CDR sequences provided by Applicants and the Lee et al. reference (Exhibit A)). Therefore, except for the CDRs, both antibodies have similar structures. Further, both antibodies have essentially same functions and therapeutic uses. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formulation taught by Yang to prepare an Avelumab formulation. Applicants argue that Wang et al. (Exhibit B) teaches that formulating pharmaceutical compositions of proteins was a complex process that requires extensive experimentation, and success with one protein could not be reasonably expected to lead to success with another protein. However, Yang had done extensive experimentation and determined the components and their amounts for preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody. One skilled in the art would have a reasonable expectation of success in preparing a stable aqueous pharmaceutical formulation of Avelumab by using Yang’s method, because Avelumab shares similarities in structure and therapeutic uses as Yang’s antibody. Applicants cite Perchiacca and Tessier (Exhibit C), Perchiacca et al. (Exhibit D), Ewert et al. (Exhibit E), and Helms et al. (Exhibit F), and argue that the hydrophobicity of the CDRs is a key determinant of the propensity of antibodies to aggregate and the CDR sequences also play a role in domain stability. Perchiacca et al. (Exhibit D) teaches that antibodies commonly contain hydrophobic residues within CDRs that mediate binding to target antigens, and hydrophobic CDRs can also promote antibody aggregation (see Abstract). These references (Exhibits C-F) describe introducing mutations in a CDR sequence to alter hydrophobicity, thereby reducing aggregation. However, neither Yang’s antibody nor Avelumab are engineered to introduce mutations in the CDR to alter hydrophobicity as in the cited references. Yang teaches preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody that can reduce aggregation (e.g., caused by hydrophobicity in the CDRs) by using various components or excipients in the formulation. Regarding the glycosylation of an anti-PDL1 monoclonal antibody, the Examiner agrees that it affects the properties and functions of the protein. Yang’s aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody is intended for the use in a therapeutic setting, thus preserving the glycosylation pattern of the antibody for its function would necessarily have been considered when making a pharmaceutically active formulation.
Applicants argue that the specification discloses that glycosylated Aveluma can be stabilized without the presence of an antioxidant at pH values even below 5.2. However, Yang teaches an aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody that contains all components and excipients as recited in the instant claims. A skilled artisan would have been motivated to utilize the formulation disclosed in Yang to develop a stable Avelumab formulation with a reasonable expectation of success. Further, while Applicants disclose unexpected results with the formulations as recited in claims 14 and 18, there is no evidence of unexpected results for the full scope of the claims.
For the foregoing reasons, the rejection is maintained.

Claims 1-4, 7-10 and 22-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2015/048520 A1), in view of Nastri et al. (WO 2013/079174 A1), and further in view of Kakuta et al. (EP 1314437 A1, Pub. Date:  28 May 2003).
Applicants argue that Yang and Nastri do not teach a glycine buffer, and Kakuta does not cure the deficiencies of Yang and Nastri. Applicants argue that while Kakuta refers to a glycine buffer, it refers to a glycine buffer in a completely different antibody (an anti-IL-6R antibody hPM-1) and a significantly larger and broader concentration ranges (50-1000 mM) than the claimed formulation, and a person of skill in the art, with Yang, Nastri, and Kakuta in hand, would not have been led to the claimed formulations with reasonable expectation of success in formulating a stable Avelumab formulation.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
While Yang and Nastri do not teach using a glycine buffer (the elected species), Kakuta cures the deficiencies of Yang and Nastri. Kakuta teaches stabilized preparations containing an antibody in a glycine buffer and/or a histidine buffer, wherein the concentration of the glycine buffer and/or histidine buffer is 5-200 mM, pH 5-8 (see, e.g., claims 1, 2, 5 and 10 of Kakuta). Kakuta teaches that the glycine buffer provides less aggregation, as compared to other buffers, including histidine-HCl, Tris-HCl, sodium phosphate, and sodium citrate, after heat treatment [0061]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Yang by using a glycine buffer to prepare the formulation of Avelumab. One of ordinary skill in the art would have been motivated to do so, because Yang and Nastri teach and suggest preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody, e.g., Avelumab, by using histidine acetate or sodium acetate as a buffer, and Kakuta teaches that using a glycine buffer to prepare an antibody preparation provides less aggregation than other buffers. Therefore, the combined teachings provide a reasonable expectation of success in making a stable aqueous pharmaceutical formulation of Avelumab.
With respect to Applicants’ arguments that Kakuta teaches use of a glycine buffer in a different antibody, however, the stabilized preparations taught by Kakuta are not limited to an anti-IL-6 antibody, and may be applied to other antibodies; for example, claims 1 and 2 of Kakuta recite “A stabilized preparation containing an antibody in a glycine buffer and/or a histidine buffer”, “wherein the antibody is a chimeric antibody or a humanized antibody”.
Regarding the concentrations of a glycine buffer, Kakuta teaches that the concentration of the glycine buffer and/or histidine buffer is 5-200 mM, pH 5-8 (see, e.g., claims 5 and 10 of Kakuta). While Kakuta does not teach the same concentration ranges of the glycine buffer as presently claimed, e.g., 5-35 mM, 10-20 mM, or 5-15 mM, given that the level of skill in this art is very high, and that optimizing parameters such as the concentrations of the excipients in an aqueous antibody formulation is routine, optimizing the concentrations of the excipients, such as a glycine buffer, to the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 1-5, 7-9 and 22-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2015/048520 A1), in view of Nastri et al. (WO 2013/079174 A1), and further in view of Ishikawa et al. (US 2007/0184050 A1, Pub. Date: Aug. 9, 2007).
Applicants argue that while Ishikawa refers to preparing a stable liquid medical formulation using a stabilizing agent, such as lysine monohydrochloride, it provides no guidance to arrive at the claimed formulation. Applicants argue that Ishikawa includes a laundry list of stabilizing agents; further, Ishikawa teaches using a stabilizer in a much smaller amount (preferably at 10 mM or less) than the claimed formulation (in a concentration of 100 mM to 320 mM). Applicants argue that a person of skill in the art would not have been motivated to choose lysine (mono)hydrochloride as a stabilizer in a formulation to stabilize Avelumab nor would they be motivated to use the claimed concentration range.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
Ishikawa teaches preparing a stable liquid medical formulation, which contains a therapeutically effective amount of an antibody, by using a stabilizing agent, such as lysine hydrochloride (also known as lysine monohydrochloride). Ishikawa teaches that the stabilizing agent can further enhance the chemical and/or physical and/or biological stability of an active ingredient during storage ([0048], also see claims). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Yang by using lysine hydrochloride as a stabilizing agent to prepare the formulation of Avelumab. One of ordinary skill in the art would have been motivated to do so, because Yang and Nastri teach and suggest preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody, e.g., Avelumab, by using sucrose as a stabilizer, and Ishikawa teaches that using a stabilizing agent, such as lysine hydrochloride, in a liquid medical formulation containing an antibody can further enhance the chemical and/or physical and/or biological stability of an active ingredient during storage. Therefore, the combined teachings provide a reasonable expectation of success in making a stable aqueous pharmaceutical formulation of Avelumab.
With respect to Applicants’ arguments that Ishikawa merely includes a laundry list of stabilizing agents and fails to provide guidance to arrive at the claimed formulation, Ishikawa specifically teaches that the stabilizing agents, including lysine hydrochloride (lysine monohydrochloride), can further enhance the chemical and/or physical and/or biological stability of an active ingredient during storage and are useful for preparing a stable liquid formulation of an antibody, one of ordinary skill in the art would have been motivated to use the stabilizing agents taught by Ishikawa, e.g., lysine hydrochloride, to prepare the formulation of Avelumab. Further, under KSR (KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007)), it would have been obvious to one of the ordinary skill in the art to try to use the stabilizing agents taught by Ishikawa to prepare the formulation of Avelumab.
While Ishikawa does not teach the concentration ranges of lysine hydrochloride as presently claimed, e.g., 100-320 mM, or 140-280 mM, given that the level of skill in this art is very high, and that optimizing parameters such as the concentrations of the excipients in an aqueous antibody formulation is routine, optimizing the concentrations of the excipients, such as the stabilizing agent lysine hydrochloride, to the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 1-5, 7-10 and 22-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2015/048520 A1), in view of Nastri et al. (WO 2013/079174 A1) and Kakuta et al. (EP 1 314 437 A1), and further in view of Ishikawa et al. (US 2007/0184050 A1).
Applicants argue that Kakuta does not cure the deficiencies of the combination of Yang, Nastri, and Ishikawa. Applicants argue that Kakuta refers to a glycine buffer in a formulation for a completely different protein (an anti-IL-6R antibody hPM-1) in amounts of significantly larger and broader concentration ranges, and a person of skill in the art would not have been motivated to modify Kakuta and arrive at the claimed formulations even viewed in combination with Yang, Nastri and Ishikawa.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
Applicants’ arguments with regard to Kakuta have been addressed above. Yang, Nastri, and Kakuta, however, do not teach using lysine monohydrochloride as a stabilizer (the elected species).
Ishikawa teaches preparing a stable liquid medical formulation, which contains a therapeutically effective amount of an antibody, by using a stabilizing agent, such as lysine hydrochloride (also known as lysine monohydrochloride), and Ishikawa teaches that the stabilizing agent can further enhance the chemical and/or physical and/or biological stability of an active ingredient during storage ([0048], also see claims). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lysine hydrochloride as a stabilizing agent to prepare the formulation of Avelumab. One of ordinary skill in the art would have been motivated to do so, because Yang, Nastri, and Kakuta teach and suggest preparing a stable aqueous pharmaceutical formulation of an anti-PDL1 monoclonal antibody, e.g., Avelumab, by using sucrose as a stabilizer, and Ishikawa teaches that using a stabilizing agent, such as lysine hydrochloride, in a liquid medical formulation containing an antibody can further enhance the chemical and/or physical and/or biological stability of an active ingredient during storage. Therefore, the combined teachings provide a reasonable expectation of success in making a stable aqueous pharmaceutical formulation of Avelumab.
While Ishikawa does not teach the concentration ranges of lysine hydrochloride as presently claimed, e.g., 100-320 mM, or 140-280 mM, given that the level of skill in this art is very high, and that optimizing parameters such as the concentrations of the excipients in an aqueous antibody formulation is routine, optimizing the concentrations of the excipients, such as the stabilizing agent lysine hydrochloride, to the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 2, 2022